DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on September 27, 2021 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9 lacks antecedent basis. Applicant describes “[t]o account for boundary effects where echoes are returned from points near the vessel wall, and are thus likely to be a mix of flow and tissue signals, the returning echoes can be weighted by the intensity of the power Doppler characteristic of each echo, thereby weighting signals from the lumen boundary less than those more in the interior of the vessel.” See 0017. This is substantially different than claim 9, unless the claim construction of claim 8 is actually the meaning of this sentences in Spec. 0017. The examiner will interpret claim 8 as explained in Spec. 0017. 


Claim Rejections - 35 USC § 112
Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "narrow" in claim 5 is a relative term which renders the claim indefinite.  The term "narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant describes “The user positions a Doppler sample volume cursor over the narrow obstruction of the stenosis as shown by the "+" icon in the drawing” and “obtaining a three-dimensional Doppler image in a narrow sample volume 22 equidistant from a two-dimensional array transducer 112 as shown in FIG. 4.” None of these provides any a definition or scope of “narrow.” “Narrow sample” maybe refer to the area of stenosis, or could just be anything else that is not really as “narrow” as something else. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2014/0236011, hereinafter Fan ‘011).
In re claim 1, Fan ‘011 teaches an ultrasonic diagnostic imaging system for assessing the degree of stenosis of a vessel caused by an obstruction, the ultrasonic diagnostic imaging system comprising: an ultrasound probe adapted to acquire three-dimensional ultrasound data from blood flow in the vessel; a 3D data memory coupled to the ultrasound probe (0020, 0028), and adapted to store the three- dimensional ultrasound data from blood flow in the vessel (0020, 0021-0022, 0028); a volume flow calculator, coupled to the 3D data memory, and adapted to compute a volume flow measurement at an unobstructed point of the vessel (0035, 0085, note that normal is an area of unobstructed points of a vessel); a Doppler processor, coupled to the ultrasound normal= Qnormal/Areanormal. Hence, Vnormal/Vstenosis of equation 5 or 6 can be made as:                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            n
                                            o
                                            r
                                            m
                                            a
                                            l
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            s
                                            t
                                            e
                                            n
                                            o
                                            s
                                            i
                                            s
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            n
                                            o
                                            r
                                            m
                                            a
                                            l
                                        
                                    
                                    /
                                    
                                        
                                            A
                                            r
                                            e
                                            a
                                        
                                        
                                            n
                                            a
                                            r
                                            m
                                            a
                                            l
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            s
                                            t
                                            e
                                            n
                                            o
                                            s
                                            i
                                            s
                                        
                                    
                                
                            
                        
                    .
Hence, it is obvious that this new equation reads on “produce a measurement of the flow reduction caused by the stenosis based on a quotient of the velocity measurement at the stenosis of the vessel and the volume flow measurement at the unobstructed point of the vessel.” And that one of ordinary skill in the art would able to manipulate simple math equation to obtain the equation as part of normal mathematical operation. 
In re claim 2, Fan ‘011 teaches wherein the occlusion calculator is further adapted to produce a measurement of the degree of stenosis of the vessel (0039-0040, note that a percentage is a degree).
In re claim 3, Fan ‘011 teaches wherein the occlusion calculator is further adapted to produce a measurement of the percent reduction of the area of a lumen of the vessel caused by the stenosis (0039-0040).

In re claim 10, Fan ‘011 teaches wherein the Doppler processor further comprises a spectral Doppler processor (0067).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011 in view of Li (US 2003/0114756, hereinafter Li ‘756).
In re claim 5, Fan ‘011 fails to teach wherein the volume flow calculator is further adapted to calculate the sum or integral of velocity values of a virtual surface intersecting the vessel and wherein the virtual surface is obtained by obtaining a three-dimensional Doppler image in a narrow sample volume equidistant from a two-dimensional array transducer accommodated in the probe. 
Li ‘756 teaches wherein the volume flow calculator is further adapted to calculate the sum or integral of velocity values of a virtual surface intersecting the vessel and wherein the virtual surface is obtained by obtaining a three-dimensional Doppler image in a narrow sample volume equidistant from a two-dimensional array transducer accommodated in the probe (0008, 0018, fig. 1, 2, and 3). Note that Li ‘756’s figs. 1-2 are the exact same figures as Applicant’s fig. 3 and 4 with respect to Applicant’s claim 5 and Spec. 0016. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Li 
In re claim 6, Li ‘756 teaches wherein the virtual surface further comprises a spherical virtual surface (0008, 0018, 0019, 0022, 0023, etc.). 
In re claim 7, it would have been obvious as a design choice to have wherein the virtual surface further comprises a toroidal virtual surface because Li ‘756 already teaches a spherical surface which is merely another variation of a toroidal surface. Furthermore, Applicant has failed to provide any specific advantage of using toroidal surface. Applicant merely explains that “[i]n instances where the two-dimensional is not square but is rectangular, the virtual surface can be toroidal in shape, but can be used to the same effect.” See Spec. 0017. Hence, the spherical surface which when the 2D is a square can work just as the same as explained by Applicant. And it is obvious that a change from a square to rectangular 2D will result to a change from spherical to a toroidal surface. This simple changes are all under the expectation and design choice of an ordinary skill in the art to adapt simple geometry changes of a detected volumes. 
In re claim 8, Li ‘756 teaches wherein the volume flow calculator is further adapted to calculate the sum or integral of Doppler velocity values located on a virtual surface intersecting the vessel (0007, 0009, 0011, 0027, 0028). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011 and Li ‘756 in view of Mekheimer et al. (Suspension model for blood flow through catheterized curved artery with time-variant overlapping stenosis, Engineering Science .
In re claim 7, it would have been obvious as a design choice to have wherein the virtual surface further comprises a toroidal virtual surface because Li ‘756 already teaches a spherical surface which is merely another variation of a toroidal surface. Furthermore, Applicant has failed to provide any specific advantage of using toroidal surface. Applicant merely explains that “[i]n instances where the two-dimensional is not square but is rectangular, the virtual surface can be toroidal in shape, but can be used to the same effect.” See Spec. 0017. Hence, the spherical surface which when the 2D is a square can work just as the same as explained by Applicant. And it is obvious that a change from a square to rectangular 2D will result to a change from spherical to a toroidal surface. This simple changes are all under the expectation and design choice of an ordinary skill in the art to adapt simple geometry changes of a detected volumes.
Even if it is not obvious as a design choice, Mekheimer ‘2015 teaches wherein the virtual surface further comprises a toroidal virtual surface (abstract, fig. 2, Page 453, col. right, para 2; page 454, col. left, 2.2.Co-ordinate system).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 and Li ‘756 alone or further include the features of Mekheimer ‘2015 in order to investigate endothelial behavior under different shear stress conditions to clinical observations and provide a foundation for future studies of local shear stress, plaque behavior, and ultimately, clinical cardiovascular events. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011 and Li ‘756 in view of Ma et al. (US 2005/0283075, hereinafter Ma ‘075) or Gill (US 6,663,568, hereinafter Gill ‘568).
In re claim 9, Fan ‘011 and Li ‘756 fail to teach wherein the velocity values are weighted in proportion to power Doppler values calculated for locations corresponding to locations of the velocity values in the vessel. 
Ma ‘075 teaches wherein the velocity values are weighted in proportion to power Doppler values calculated for locations corresponding to locations of the velocity values in the vessel (0030, 0043, 0052, 0054-0056, 0060). 
OR Gill ‘568 teaches wherein the velocity values are weighted in proportion to power Doppler values calculated for locations corresponding to locations of the velocity values in the vessel (abstract, col. 1, lines 43-48, and rest of the document).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Li ‘756 in order to accurately portray blood flow in two dimensions so that volume flow rate can be easily and quickly calculated, and which can quickly and easily segment the image to delineate the boundary between blood flow and vessel walls, and to include the features of Ma ‘075 in order to provide a sense of front and back region of the objects, or to include the features of Gill ‘568 in order to provide for non-invasive real time ultrasonic measurement of the blood volume flow rate in blood vessels with a high accuracy and high degree of robustness ideally utilizing standard hardware available with only software modification.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan ‘011 in view of Feldman et al. (US 5,690,115, hereinafter Feldman ‘115).
In re claim 11, Fan ‘011 fail to teach wherein the spectral Doppler processor further comprises a time averaged mean velocity calculator.
Feldman ‘115 teaches Doppler processor further comprises a time averaged mean velocity calculator (col. 3, lines 15-18).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Feldman ‘115 in order to provide better statistical velocity calculation, evaluation and measurement.
In re claim 12, Fan ‘011 teaches wherein the occlusion calculator is further adapted to compute the quotient of a [time averaged mean] velocity value and a volume flow measurement (0035-0036, note that equation 1: Q = V x Area => Area = Q/V).
Fan ‘011 fails to teach a time average mean velocity. 
Feldman ‘115 teaches a time averaged mean velocity (col. 3, lines 15-18).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Fan ‘011 to include the features of Feldman ‘115 in order to provide better statistical velocity calculation, evaluation and measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793